Citation Nr: 1828478	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service in the Army from September 1954 to August 1957 and in the Air Force from December 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This case was most recently before the Board in October 2017, when, inter alia, the Board remanded the issue of entitlement to a TDIU on an extra-schedular basis so the Agency of Original Jurisdiction (AOJ) could assist further assist the Veteran with its development.  Upon completion of the requested development, at least to the extent possible, the AOJ denied this claim, as reflected in a February 2018 Supplemental Statement of the Case (SSOC), and returned it to the Board for further appellate review.  The Board notes that there was substantial compliance with its October 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The preponderance of the evidence does not reflect that the Veteran has been unable to engage in substantially gainful employment solely due to his service-connected lumbar spine disability at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extra-schedular basis have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Extra-schedular TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

As it now stands, service connection has been established solely for a lumbar spine condition at 40 percent disabling since March 7, 1991.  However, as this is his only service-connected disability, the Veteran has not met the schedular criteria for a TDIU at any point during the period on appeal, because he does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Nonetheless, as noted above, the Veteran is still potentially eligible to receive a TDIU, albeit on a special extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), if it is shown that he is indeed unemployable due to his service-connected condition.

Again, the Board is prohibited from assigning a TDIU on an extra-schedular basis in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in February 2018, the Veteran's claim was forwarded to VA's Director of C&P for extraschedular consideration.  After addressing the evidence of record, the Director determined that a TDIU on an extra-schedular basis was not warranted.

The Board may now review the decision of VA's Director of C&P concerning entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

After review of the evidence of record, the Board finds that an extra-schedular TDIU is not warranted, because there is nothing to suggest that the Veteran's service-connected lumbar spine condition created marked interference with employment or frequent periods of hospitalization or any other exceptional factors that would render the application of the regular schedular rating standards impractical.  Indeed, to the contrary, the preponderance of the evidence is against any notion that he is or has been unable to obtain or maintain substantially gainful employment owing only to his service-connected lumbar spine condition.

Generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.15.  In other words the disability rating, itself, is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consequently, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Turning to the evidence of record reveals a December 2008 VA examination report [reassessing the severity of the Veteran's service-connected lumbar spine condition], in which the examiner noted that the Veteran's "back may prevent him from working."  At this time, the Veteran reported that he last worked at a machine shop in 1988.  Since the original in-service injury, especially to include the period on appeal, the Veteran reported treating his condition over the years with chiropractors, pain medication/muscle relaxers, and physical training, albeit with only minor relief of pain.  No other traumas, injuries, or surgeries were reported.

In February 2017, the Veteran underwent another VA examination to reassess his service-connected lumbar spine condition.  He reported that he last worked in the 1980s and his previous jobs included working as a truck driver, mechanic, welder, and ironworker.  The examiner noted that the Veteran's last VA medication visit was years ago; the Veteran reported he "won't take pain pills."  Ultimately, after conducting a physical evaluation, the examiner indicated that the Veteran is capable of performing seated and/or sedentary work.  Specifically, the examiner stated that the Veteran should avoid industrial activities that require prolonged standing or ambulation, frequent carrying or lifting greater than 10 pounds or the industrial use of stairs or ladders.  The Veteran also reported being able to drive.

The Board observes that previously, in November 2017, the Veteran was asked to complete and return an official TDIU application (VA Form 21-8940) so that VA could fully develop his TDIU claim.  But, inexplicably, the Veteran did not submit a completed copy of this form.  In pursuing a claim, a claimant has a responsibility to cooperate in developing all facts pertinent to the claim; that is to say, VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the evidence and various medical opinions of record simply do not indicate that the Veteran's service-connected lumbar spine disability, alone, markedly interferes with employment or cause frequent periods of hospitalization or involve any other exceptional factors that would render application of the regular schedular rating standards impractical.  The medical clinicians who have evaluated him have, for the most part, consistently made findings against his service-connected condition, alone, involving a sufficient level of functional impairment as to, in turn, preclude him from substantially gainful employment.  According to the clinician conducting the February 2017 VA examination, the Veteran remains capable of sedentary employment, which has been defined as "seated work."  See Nov. 2017 VA Exam. Rep.  It has not been shown this alternative type of work would just be an accommodation or unachievable given his prior work experience and training; in other words there is not the required indication this alternative employment would be just marginal.  38 C.F.R. § 4.18.  Thus, as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected lumbar spine condition, the benefit of the doubt doctrine is not applicable, and the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


